Citation Nr: 0305008	
Decision Date: 03/17/03    Archive Date: 03/24/03

DOCKET NO.  96-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active duty from April 1966 to June 1991.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

This case was previously before the Board in November 1999, 
at which time it was remanded for due process considerations.  
Those considerations were resolved when the veteran was 
afforded a personal hearing before the undersigned Veterans 
Law Judge in February 2000.  At that hearing, the veteran 
withdrew three issues formerly developed for appeal.  Those 
issues were entitlement to an evaluation in excess of 60 
percent for arteriosclerotic heart disease; entitlement to an 
evaluation in excess of 10 percent for degenerative joint 
disease of the left elbow, status post fracture, left radius 
and ulna; and entitlement to an evaluation in excess of 10 
percent for tinnitus.  Accordingly the only issue remaining 
on appeal is one for an increased evaluation for bilateral 
hearing loss, as is stated on the title page of this 
decision.  In March 2000, this particular issue was remanded 
for further development.  Such development having been 
completed, the case is again before the Board for appellate 
review.


FINDING OF FACT

The evidence of record indicates that in accordance with the 
veteran's December 2000 evaluation, the numeric designations 
were III (right ear) and II (left ear).  Such numeric 
designations equate to no more than a zero percent 
(noncompensable) rating.




CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.85 
(Tables VI & VII), Diagnostic Code 6100 (1998 & 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that with particular respect to his claim 
seeking entitlement to a compensable rating for bilateral 
hearing loss, the veteran has received the degree of notice 
which is contemplated by law.  In September 1995 the veteran 
was initially provided with a copy of the RO's rating action 
which first granted him service connection for bilateral 
hearing loss and assigned a zero percent rating for such 
disability.  Thereafter, by way of relevant Statements of the 
Case, subsequent Supplemental Statements of the Case, and a 
March 2000 Board remand, all of which were also provided to 
the veteran, detailed notice was rendered regarding the 
particular evidence needed to substantiate his claim for a 
compensable bilateral hearing loss rating in accordance with 
VA regulations governing disability ratings.  The veteran 
likewise received notice regarding the cumulative evidence 
already having been previously provided to VA, or obtained by 
VA on his behalf.  In addition, the veteran and his 
representative were sent a VA letter, dated in August 2002, 
which discussed VA's duty to notify the veteran about what 
information and evidence was needed to grant the benefit 
sought, and what the evidence needed to show in order to 
establish entitlement to a compensable rating.  By that same 
letter, the veteran and his representative were specifically 
notified of the information and evidence that VA would 
obtain, the evidence that the veteran was expected to 
provide, and that the veteran was responsible for providing 
the evidence needed to support his claim.  Finally, the RO's 
above referenced rating decision, Statements of the Case, and 
Supplemental Statements of the Case additionally provided the 
veteran with the reasons and overall rationale for the 
determination made regarding his pending claim.  Therefore, 
the Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The record also discloses that VA has additionally met its 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his current claim.  Most notably, the RO has 
made reasonable efforts to develop the record in that the 
veteran's service medical records were obtained and 
associated with the claims folder.  Copies of the veteran's 
relevant VA and non-VA treatment records have likewise been 
associated with the veteran's claims folder.  In December 
2000, the veteran was provided with a relevant VA 
examination, and a copy of the examination report is of 
record.  In February 2000 the veteran was provided with an 
opportunity to provide personal testimony before the 
undersigned Veterans Law Judge.  Thus, the Board is satisfied 
that all facts pertinent to the veteran's claim for a 
compensable rating for bilateral hearing loss have been 
properly developed. 

Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case, and 
adjudication of this appeal without remand to the RO for 
additional consideration under the new law poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the veteran's appeal is 
ready for appellate review.

II.  Factual Background.

In December 2000 the veteran underwent a VA audiological 
examination.  On audiological evaluation, the puretone 
thresholds, in decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
50
50
LEFT
10
10
20
40
50

The veteran had an average puretone decibel loss of 34 in the 
right ear and 30 in the left ear at 1,000, 2,000, 3,000, and 
4,000 Hertz, respectively.  Based on the Maryland CNC word 
list, the speech recognition scores were 76 percent in the 
right ear and 88 percent in the left ear.  The examiner's 
impression was mild to moderate sensorineural hearing loss in 
both ears.

III.  Analysis.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  When after a careful review of all 
available and assembled data a reasonable doubt arises 
regarding the degree of disability, such reasonable doubt 
must be resolved in favor of the claimant.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2002).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

With particular regards to disability ratings for hearing 
impairment, the Court has held that such ratings are derived 
by a mechanical application of the rating schedule to the 
numeric designation after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 3454, 349 
(1992).  

The Board notes that, by regulatory amendment effective June 
10, 1999, changes were made to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.86 and 4.87.  See 64 Fed. Reg. 
25202, 25209 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant will apply.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the old criteria, the basis for evaluating defective 
hearing was the impairment of auditory acuity within the 
range of 1000 to 4000 Hertz, according to findings on 
audiology clinic examinations.  For VA purposes, impairment 
of auditory acuity contemplates the organic hearing loss for 
speech.  38 C.F.R. § 4.87 (1998).  The examinations permit a 
standardization of methods and uniform conditions, so that 
the performance of each person can be compared with that of a 
person having normal hearing acuity.  The audiometric 
findings will provide an accurate basis upon which to 
evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from Level I to Level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The Schedule for Rating Disabilities 
(hereafter Rating Schedule) establishes eleven auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  In addition, 
the evaluations derived from the schedule contemplate the 
proper allowance for improvement of hearing acuity by hearing 
aids.  38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
to 6110 (1998).

Under the new regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the Rating Schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman numeral designation for hearing impairment 
of I.  38 C.F.R. § 4.85 (2002).

Also for potential application is the newly enacted 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment.  
Thereunder, (a) when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately; and (b) when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Tables VI-VII are unchanged.  
38 C.F.R. § 4.86 (2002).

As previously noted, under the former and amended criteria at 
38 C.F.R. § 4.85, Tables VI & VII (1998 & 2002), hearing 
impairment is evaluated based upon the average puretone 
decibel loss and the percent of speech discrimination.  These 
values are then translated into a numerical designation in 
order to evaluate the degree of disability.  In accordance 
with the veteran's December 2000 audiological examination, 
the numeric designations are III (right ear) and II (left 
ear).  This equates to a zero percent (noncompensable) 
evaluation under Table VII (of the former and amended 
criteria).  Accordingly, based on the veteran's December 2000 
test results, the highest rating warranted for the veteran's 
bilateral hearing loss has been shown to be zero percent and 
no higher.  38 C.F.R. § 4.86.  Moreover, the Board observes 
that the newly enacted 38 C.F.R. § 4.86(a) (2002), for 
exceptional patterns of haring impairment based only on the 
puretone threshold average, is not for consideration in this 
case as it has neither been shown that the veteran ever had 
puretone thresholds of 55 decibels or more at each of the 
four frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) or 
that he ever had a puretone threshold of 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz.

In reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the doubt doctrine is only appropriate when the 
evidence is evenly balanced or in relative equipoise.  
Gilbert v. Derwinski, 5 Vet. App. 49, 53-56 (1990).  Such is 
decidedly not the case in regard's to the veteran's present 
increased rating claim as both the lay and medical evidence 
of record has not created a reasonable doubt regarding the 
current level of his bilateral hearing loss.

In a similar manner, the Board notes there is additionally a 
lack of evidence regarding an exceptional or unusual 
disability picture with related factors such as marked 
interference with employment or frequent periods of 
hospitalization so as to warrant referral of this case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001); 
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Accordingly, 38 C.F.R. § 3.321(b) does not 
provide an additional basis for a compensable rating for the 
veteran's bilateral hearing loss. 


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

